El Juez Asociado Señor Wole
emitió la opinión del tribunal.
EN MOCION DE RECONSIDERACION
El peticionario solicita de este tribunal reconsidere su sen-tencia de marzo 29, 1938, y como motivos de su reconsidera-ción alega substancialmente lo siguiente;
(1) Que la Ley de Ventas Condicionales es una que fija específicamente el procedimiento a seguir para obtener la *388reposesión de un bien mueble vendido de conformidad con la misma.
(2) Que la Ley para asegurar la efectividad de senten-cias también provee algo para casos de esta naturaleza, pero que esa disposición no fue seguida en este caso, y en su con-secuencia, que la corte se excedió en sus facultades.
(3) Que la Ley de Ventas Condicionales es una ley especial, aplicable tan sólo a casos especiales, que abarca un pro-cedimiento enteramente distinto al de cualquiera otra ley y que por tanto un estatuto de aplicación general que esté en conflicto con dicta ley especial, no puede ser de aplicación.
Al discutir los motivos de su reconsideración, el peticiona-rio alega: (1) que se trata de una acción en cobro de dinero; (2) que la reclamación hecha por la demandante en este caso es la reposesión o el logro de la posesión del bien mueble; (3) que bajo estas circunstancias la obligación del compra-dor condicional es entregar determinado objeto o cosa poseído por él a'la demandante y que en su consecuencia el inciso (a), si acaso, de la sección 2 de‘la Ley para asegurar la efec-tividad de sentencias es la única parte de dicha ley que puede ser aplicable a la ameritada reclamación y que el referido artículo no otorga a la corte el derecho a ordenar un embargo provisional, sino tan sólo la facultad de prohibir al deman-dado que enajene o grave el objeto o cosa; que la corte se excedió en sus facultades, toda vez que privó al demandado de la posesión de la cosa sin haberle- oído primeramente, mien-tras que de acuerdo con la Ley de Ventas Condicionales él tenía derecho a retener la posesión de dicha cosa hasta que la corte resolviera sobre los derechos de las partes.
El peticionario está enteramente en lo cierto en sus pro-posiciones primera y segunda, y también en la tercera, excepto en tanto en cuanto hace constar que la corte se excedió en sus facultades al tomar posesión de la cosa, que es la cues-tión envuelta en este procedimiento. Aunque es cierto que en este caso la obligación de la parte demandada era entregar cierto objeto a la demandante, y aunque también es cierto que bajo las circunstancias expuestas por el interventor, esta *389cuestión caería bajo el inciso (a) del artículo 2 de la Ley para asegurar la efectividad de sentencias, no creemos que la corte se excedió en sus facultades, puesto que dicho inciso (a) dis-pone: “. . . se prohibirá al demandado, o al tercero, en su caso, la enajenación o gravamen de la cosa reclamada. . (Estatutos Revisados de 1911, pág. 884.) La sección 10 de dicha ley, que habla sobre la prohibición de enajenar bienes muebles y el embargo de los mismos, dice lo siguiente: (Id., pág. 885.)
.“La prohibición de enajenar bienes muebles y el embargo de los mismos se practicarán depositando los tienes de que se irate en po-der del tribunal o de la persona designada por éste, bajo la respon-sabilidad del demandante. .
El primer motivo de la moción de reconsideración presen-tada por el peticionario, o sea que la Ley de Ventas Condi-cionales (Núm. 61 de 1916 pág. 126, según fue enmendada por la núm. 40 de 1925 (pág. 247) ) específicamente fija el procedimiento a seguir para obtener la reposesión de un bien mueble vendido en venta condicional y que por tanto la Ley para asegurar la efectividad de sentencias no es aplicable a este caso, fue discutido ampliamente en la opinión original, y el peticionario, a nuestro juicio, no suscita cuestión.nueva alguna que requiera ulterior consideración.
Ya hemos discutido el segundo fundamento de la moción de reconsideración del peticionario, es decir, que la Ley para asegurar la efectividad de la sentencia no incluye un embargo como el trabado en este caso.
El tercer motivo de la moción para reconsiderar del peti-cionario ha sido ya resuelto en nuestra opinión original, en la siguiente forma:
“Por tanto, aunque el vendedor pueda estar limitado al procedi-miento fijado en la ley de ventas condicionales, al obtener la repo-sesión del vehículo, esto no significa que él no pueda embargar dicho automóvil para asegurar la efectividad de la orden de reposesión.”

No ha lugar a la reconsideración.

El Juez Asociado Señor De Jesús no intervino.